DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 3/30/22, claims 1-7, 15, 17, 19, 21-23 are currently pending in the application, with claims 15, 17, 19, 21, 22 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation:

    PNG
    media_image1.png
    113
    951
    media_image1.png
    Greyscale

Claim 1 is indefinite in view of the confusing language in the above limitation. On the one hand, the first part of the limitation is open to reinforcing filler comprising any two or more of carbon black, silica, calcium carbonate, talcum powder, calcined clay, magnesium silicate, and magnesium carbonate, i.e. the reinforcing filler may comprise any two of more fillers other than carbon black and silica. On the other hand, the concluding wherein clause recites ranges for both carbon black and silica, implying that the reinforcing filler comprises both carbon black and silica in claimed ranges. Regarding the reinforcing filler, the specification (Ab.) discloses the following:
The reinforcing filler includes carbon black and silica and can also include any one or more of calcium carbonate, talcum powder, calcined clay, magnesium silicate, and magnesium carbonate, wherein the content of the carbon black is 5 to 100 parts, and the content of the silica is 5 to 60 parts.
Additionally, exemplified embodiments support compositions comprising carbon black, silica and an additional filler. In light of the specification, Examiner interprets the limitation in claim 1 to mean a reinforcing filler comprising carbon black and silica within a range of 50-100 parts and 5-60 parts by weight, respectively, based on 100 parts by weight of the rubber matrix, and optionally, any of the other claimed fillers. Claims 2-7, 23 are included in this rejection because they depend on rejected claim 1 and include all the limitations thereof.
Claim 7 recites “RX-80” as a plasticizer, i.e. a trademark/trade name compound. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a plasticizer and, accordingly, the identification/description is indefinite.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 103980596, machine translation submitted dated with IDS dated 10/25/20), in view of Yagi et al. (7,338,999 B2, of record).
Fan teaches a polyethylene rubber composition comprising in parts by weight, 100 parts of hyper branched polyethylene (reads on A/rubber matrix), 50-80 parts of carbon black, 2-5 parts of a peroxide crosslinking agent, 0-6 parts of zinc oxide, 0-5 parts of a lubricant, 0.3-0.5 part of an accelerant, and 0-0.2 part of sulfur (Ab.). The reference further teaches hyper branched polyethylene having a degree of branching in the range of 106 to 125 branches/1000 carbon atoms, a weight average molecular weight (Mw) of 92,000 to 420,000 and a Mooney viscosity at 125°C in the range of 2.12-86.63 [0012]. Thus, the disclosed composition comprises 100 parts by wt. of rubber (A) having overlapping Mw and Mooney viscosity, a peroxide (i.e. crosslinking agent) and carbon black (reads on reinforcing filler) within claimed range. The reference further teaches that the hyperbranched polyethylene rubber provides for a cheaper alternative to synthetic rubbers [0004-0005]. It is noted that the content of EPM/EPDM B in the rubber matrix may be 0 in claims 1 and 2.
Fan is silent with regard to (1) a reinforcing filler comprising two or more of the claimed species, (2) a branched polyethylene having 60 to 102 branches/1000 carbon atoms, as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Fan teaches rubber compositions comprising 50-80 parts of carbon black. The secondary reference to Yagi teaches rubber compositions comprising carbon black desirably in an amount of 5 parts or more and 150 parts or less, per 100 mass parts of diene rubber, and silica desirably in an amount of 5 parts or more and 150 parts or less per 100 mass parts of diene rubber, with silica contributing to grip performance and fuel economy in compositions for tires (col. 6, line 6-col. 7, line 28). Disclosed diene rubbers include synthetic rubbers (col. 4, lines 19-27).
With regard to (2), Fan teaches degree of branching in the range of 106 to 125 branches/1000 carbon atoms, with the disclosed lower limit being very close to the claimed upper limit of 102, i.e. a difference of only 3 branches per 1000 carbon atoms. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Given the teaching in Fan that hyperbranched polyethylene rubber provides for a cheaper alternative to synthetic rubbers and a degree of branching in the range of 106 to 125 branches/1000 carbon atoms, the teaching in Yagi on advantages of incorporating silica in rubber compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a rubber composition comprising a reinforcing filler and a hyperbranched polyethylene, wherein the reinforcing filler comprises 50-80 parts by wt. of carbon, and 5 parts or more and 150 parts or less or silica, per 100 mass parts of rubber matrix, including in amounts within the claimed range, and wherein the hyperbranched polyethylene has a degree of branching close to the lower limit of the disclosed range of 106 to 125 branches/1000 carbon atoms, including at about 102 branches /1000 carbon atoms as in the claimed invention. One skilled in the art would be motivated to combine the references so as to provide for rubber compositions comprising hyperbranched polyethylene as cheaper alternatives to synthetic rubbers, and having improved grip performance and/or fuel economy (obviates claims 1 and 2).
With regard to claim 3, Yagi teaches anhydrous and wet silica suitable for reinforcement, such as ULTRASIL VN3 (col. 5, lines 54-58, col. 10, lines 57-59). It is noted that ULTRASIL VN3 is a precipitated silica.
With regard to claim 4, Fan teaches carbon black N330, N550 and N990 [0013].
With regard to claim 5, Fan teaches dicumyl peroxide as a peroxide crosslinking agent, and sulfur ((0014], working examples, Ab.).
With regard to claim 6, Fan teaches, based on 100 parts by wt. of hyperbranched polyethylene (reads on rubber matrix), 0-0.2 part sulfur (reads on auxiliary crosslinking agent, as disclosed in the instant specification- PGPUB [0034]), 0-5 parts lubricant, such as stearic acid and paraffin (read on plasticizer as disclosed in the instant specification -PGPUB [0035]), and 0-6 parts of zinc oxide (reads on metal oxide) (Fan - [0011-0016]). Additionally, Yagi teaches silane coupling agents to provide for dispersion coupling effect to silica, such as mercaptopropyl trimethoxysilane, -glycidoxypropyl trimethoxysilane etc., in an amount of 1 to 20% by wt. of silica (read on surface modifiers as disclosed in the specification and within the scope of claim 7). Yagi further teaches antioxidants and an age resistor, such as NOCRAC 6C, in an amount of 1 part by wt. per 100 parts of rubber (reads on stabilizer) (Yagi- col. 6, line 21-col. 7, line 21), col. 10, lines 3-7, Table 1). Thus, it would have been obvious for a skilled artisan to include claimed auxiliary components in amounts within the disclosed ranges, including in amounts that fall within the scope of the claimed invention.
With regard to claims 23, Fan teaches a polyethylene rubber formed form hyperbranched polyethylene, having high elasticity of rubber (ab.). A skilled artisan would reasonably expect hyperbranched polyethylene having a wt. average molecular weight and Mooney viscosity of overlapping scope, and having a degree of branching close to the lower limit of the claimed range to be an elastomer, e.g. branching at about 102/1000 carbon atoms, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 103980596 A, machine translation submitted dated with IDS dated 10/25/20), in view of Yagi et al. (7,338,999 B2, of record) and Achten et al. (US 2009/0099317 A1, of record).
The discussions with regard to Fan and Yagi from preceding paragraphs are incorporated herein by reference. It is noted that Fan teaches, based on 100 parts by wt. of hyperbranched polyethylene (reads on rubber matrix), 0-0.2 part sulfur (reads on auxiliary crosslinking agent, as disclosed in the specification, PGPUB [0034]), 0-5 parts lubricant, such as stearic acid and paraffin (read on plasticizer as disclosed in PGPUB [0035]), and 0-6 parts of zinc oxide (reads on metal oxide), and Yagi teaches silica as a reinforcing filler and the claimed surface modifier (Fan-[0011-0016], Yagi- col. 6, line 21-col. 7, line 21).
The combination of cited references fails to teach a stabilizer and a surface modifier as recited in the claimed invention.
The secondary reference to Achten is drawn to a composition comprising a peroxide curable rubber as in Fan. Achten teaches that the peroxide curable rubber composition may include EPDM rubbers [0089], and teaches conventional rubber additives [0122]. Disclosed conventional additives include carbon black and silica as fillers [0124], an antioxidant (reads on stabilizer) in an amount of 0 to 5 phr, such as 2,2,4-trimethyl-1,2-dihydroquinoline to scavenge very small number of free radicals during peroxidic vulcanization [0126-0127]. Given the teaching in Fan on a peroxidic crosslinkable rubber composition, given the teaching in Achten on conventional additives therefor, including suitable antioxidants to scavenge very small number of free radicals during peroxidic vulcanization, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include art recognized additives, including claimed antioxidant in Fan’s compositions, as modified by Yagi, with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,242,450 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 1 is drawn to a rubber composition comprising a rubber matrix comprising a branched polyethylene, optionally an EPM and/or an EPDM, a crosslinking agent and a flame retardant, wherein the amount of crosslinking agent, and the degree of branching, weight average molecular weight and Mooney viscosity of the branched polyethylene overlap in scope with presently claimed ranges. Dependent claims thereof include all the limitations of claim 1.

Although claim 1 is silent with regard to a rubber composition comprising a reinforcing filler comprising carbon black and silica, reference patent claim 7 recites further auxiliary components, including 10 to 150 parts of reinforcing filler, based on 100 parts by weight of the rubber matrix, and reference patent claim 8 recites that the reinforcing filler comprises at least one of carbon black, silica, calcium carbonate, talcum powder, calcined clay, and magnesium carbonate, and the calcined clay is zinc stearate or titanate or silane coupling agent modified calcined clay. Thus, in view of patent claims 1, 7 and 8, it would have been obvious to one of ordinary skill in the art to formulate a rubber composition comprising 10 to 150 parts of reinforcing filler comprising carbon black and silica, for instance, in a 1:1 weight ratio, including in amounts that fall within the scope of the claimed invention (obviates claim 1). As recited in paragraph 11 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claims 2, 5, reference patent claims 2, 3 meet the claimed limitations.
With regard to claim 4, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, attention is drawn to Example 12 which discloses carbon black N550. Thus, in view of the copending specification, it would have been obvious to a skilled artisan to utilize carbon black N550, in
combination with silica.
With regard to claims 6 and 7, reference patent claim 8 meets the claimed limitations.
With regard to claim 23, copending claim 1 recites a branched polyethylene having a degree of branching, weight average molecular weight and Mooney viscosity of overlapping scope, and therefore, branched polyethylenes overlapping scope would reasonably be expected to be elastomeric, absent evidence to the contrary.


Claims 1, 2, 4-7, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 26, 30, 32, 34-42 of copending Application No. 16/477,524 (reference application, amdt. dated 1/10/22). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is drawn to a rubber composition comprising a rubber matrix comprising a branched polyethylene and crosslinking agent of overlapping scope with that of the claimed invention. Dependent claims thereof include all the limitations of claim 1.
Although copending claim 1 is silent with regard to a reinforcing filler comprising carbon black and silica, copending claim 5 recites 30-200 phr of a reinforcing filler, and according to copending claim 6, the reinforcing filler may comprise at least one of carbon black, silica, in addition to other species as recited in the claim. Thus, it would have been obvious to one of ordinary skill in the art to formulate a rubber composition as in copending 1, comprising 30-200 phr reinforcing filler comprising combination of carbon black and silica, for instance in a 1:1 wt. ratio, including in amounts that fall within the scope of the claimed invention (claims 1 and 2).
With regard to claim 4, referring to the case law to Vogel et al. in paragraph 27 above, the copending specification teaches carbon black N550 (copending Spec., Examples).
With regard to claim 5, copending claim 3 meets the claimed limitations.
With regard to claims 6 and 7, copending claims 5 and 6 meet the claimed limitations.
With regard to claim 23, copending claim 1 recites a branched polyethylene having a degree of branching, weight average molecular weight and Mooney viscosity of overlapping scope, and therefore, branched polyethylenes overlapping scope would reasonably be expected to be elastomeric, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 5, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 62 and 63 of copending Application No. 16/477,747 (reference application, amendment dated 4/4/22). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is drawn to a rubber composition comprising a rubber matrix comprising a branched polyethylene, a EPR rubber, a crosslinking agent and a reinforcing filler, wherein the branched polyethylene has a content, degree of branching, wt. average molecular wt. and Mooney viscosity of substantially overlapping scope, as with the amount of the reinforcing filler.
Although copending claim 1 is silent with regard to a reinforcing filler comprising carbon black ad silica, according to copending claim 4, the reinforcing filler may be at least one of carbon black or silica. Thus, it would have been obvious to one of ordinary skill in the art to utilize a combination of carbon black and silica as the reinforcing filler, for instance in a 1:1 wt. ratio in an amount within the range of 30-120 parts, including in amounts that fall within the scope of the claimed invention (obviates claims 1 and 2).
With regard to claims 2 and 5, copending claims 2 and 4 meets the claimed limitations.
With regard to claim 4, referring to the case law to Vogel et al. from paragraph 27 above, it is noted that the copending specification teaches carbon black N330 (copending PGPUB, 0159, 0164, 0167]).
With regard to claim 23, copending claim 1 recites a branched polyethylene having a degree of branching, weight average molecular weight and Mooney viscosity of overlapping scope, and therefore, branched polyethylenes overlapping scope would reasonably be expected to be elastomeric, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
In view of the amendment dated 3/30/22, all rejections set forth in the office action dated 9/30/21 are withdrawn and new grounds of rejections are set forth hereinabove. Applicants arguments have been duly considered but are not deemed persuasive.
Applicants refer to the prosecution history of the application, and note that the tensile strength increases from 21.2 MPa to 27.3 MPa, an increase of 30%, when decreasing the branching degree. Based on the Declaration of record, Applicants conclude that ethylene homopolymer having a degree of branching of < 102 is distinct from an ethylene homopolymer having a degree of branching of > 106.
In response, Applicant’s attention is drawn to the following data reproduced from the Declaration dated 7/6/21:

    PNG
    media_image2.png
    344
    899
    media_image2.png
    Greyscale

Examiner agrees that the observed tensile strength of Example 2 in CN 103980596 (CN ‘596), (based on a branched polyethylene having a branching degree of 106) is different from that of Supplementary Example 1 ( based on a branched polyethylene having a branching degree of 102). However, according to pages 8-9 of the Declaration, Supplemental Examples 1-4 having polyethylene having varying degrees of branching replace the branched polyethylene of embodiment 2 in CN 103980596, with other processing and test schemes being consistent with that of embodiment 2 in CN ‘596. In this regard, Example 2 in CN ‘596 relies on a test specimen formed from a composition comprising 50 parts by wt. of carbon black N330 per 100 parts by wt. of branched polyethylene, in addition to other adjuvants and process conditions disclosed in the procedure for Example 1. More importantly, Applicant’s attention is drawn to tensile strengths of Examples 2-4 in CN ‘596 (table, page 9 of the CN ‘596 document), all of which are based on a branched polyethylene having the same branching degree of 106. The tensile strengths vary substantially amongst Examples 2-4, with a maximum calculated difference of about 51% between Examples 4 and 2, despite the Examples comprising a branched polyethylene with the same degree of branching. In other words, it would be obvious to a skilled artisan that the tensile strength in the reference is not only influenced by the degree of branching in branched polyethylene, but also by other components present in the composition and the processing conditions. The asserted superior performance of Supplemental Examples 2-4 in the Declaration would be limited when the conditions of Example 2 of CN ‘596 are applicable. The data falls short in that a distinctness between an ethylene homopolymer having a degree of branching of < 102 and an ethylene homopolymer having a degree of branching of > 106 is limited to samples which satisfy the compositional and process limitations of Example 2 in CN ‘596.
With regard to the double patenting rejections set forth in the final office action, Examiner acknowledges Applicant's willingness to file terminal disclaimers when claims are otherwise in condition for allowance. The rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762